


Exhibit 10.1


EXECUTION COPY
MAFFEI - LIBERTY INTERACTIVE CORPORATION
2000 PLAN


LIBERTY INTERACTIVE CORPORATION
(f/k/a LIBERTY MEDIA CORPORATION)
2000 INCENTIVE PLAN
(As Amended and Restated Effective February 22, 2007)


AMENDED AND RESTATED
NON-QUALIFIED STOCK OPTION AGREEMENT


THIS AMENDED AND RESTATED NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is
entered into by and between LIBERTY INTERACTIVE CORPORATION, a Delaware
corporation formerly known as Liberty Media Corporation (the “Company”), and
Gregory B. Maffei (the “Grantee”).
As of the Amendment Effective Date (as defined below), the Grantee is the
President and Chief Executive Officer of the Company. The Company has adopted
the Liberty Interactive Corporation 2000 Incentive Plan (as amended prior to or
after the Amendment Effective Date, the “Plan”), a copy of which as in effect on
the Amendment Effective Date is attached to this Agreement as Exhibit A and by
this reference made a part hereof, for the benefit of eligible employees and
independent contractors of the Company and its Subsidiaries. Capitalized terms
used and not otherwise defined herein or in the Agreement Regarding LINTA Awards
(as defined below) will have the meaning given thereto in the Plan.
This Agreement amends and restates in its entirety the Non-Qualified Stock
Option Agreement (2000 Incentive Plan) dated effective as of December 17, 2009
between the Company and the Grantee with respect to 5,587,000 options to acquire
shares of LINTA Stock (as defined below), 1,353,000 options to acquire shares of
Liberty Media Corporation Series A Liberty Capital Common Stock (the “LCAPA
Options”) and 760,000 options to acquire shares of Liberty Media Corporation
Series A Liberty Starz Common Stock (the “LSTZA Options”). Effective as of the
Amendment Effective Date, the LCAPA Options and the LSTZA Options are subject to
a separate Non-Qualified Stock Option Agreement between Liberty Media
Corporation, a Delaware corporation formerly known as Liberty CapStarz, Inc.,
and the Grantee, and are no longer part of this Agreement.
The Company and the Grantee therefore agree as follows:
1.Definitions. All capitalized terms not defined in this Agreement that are
defined in the Agreement Regarding LINTA Awards will have the meanings ascribed
to them in the Agreement Regarding LINTA Awards. The following terms, when used
in this Agreement, have the following meanings:


“Agreement Regarding LINTA Awards” means the Agreement Regarding LINTA Equity
Awards dated effective as of September 23, 2011 between the Company and Grantee.
All



--------------------------------------------------------------------------------




references in this Agreement to the Agreement Regarding LINTA Awards shall be
deemed to refer to the Agreement Regarding LINTA Awards as in effect as of the
Amendment Effective Date and shall not be affected by any future amendment to,
or termination of, the Agreement Regarding LINTA Awards (unless any such
amendment to the Agreement Regarding LINTA Awards specifically states
otherwise).
“Amendment Effective Date” means September 23, 2011.
“Base Price” means, with respect to each LINTA Option, $10.27, the Fair Market
Value of a share of LINTA Stock on the Effective Date.
“Business Day” means any day other than Saturday, Sunday or a day on which
banking institutions in Denver, Colorado, are required or authorized to be
closed.
“Cause” has the meaning specified in the Agreement Regarding LINTA Awards except
that for purposes of Section 7.B of this Agreement “Cause” has the meaning
specified in the Employment Agreement.
“Change in Control” has the meaning specified in the Agreement Regarding LINTA
Awards.
“Close of Business” means, on any day, 5:00 p.m., Denver, Colorado time.
“Committee” means the Compensation Committee of the Board of Directors of the
Company.
“Company” has the meaning specified in the preamble to this Agreement.
“Disability” has the meaning specified in the Agreement Regarding LINTA Awards
except that for purposes of Section 7.B of this Agreement “Disability” has the
meaning specified in the Employment Agreement.
“Effective Date” means December 17, 2009.
“Employment Agreement” means the Amended and Restated Employment Agreement dated
effective as of September 23, 2011 between Splitco and the Grantee. All
references in this Agreement to the Employment Agreement shall be deemed to
refer to the Employment Agreement as in effect as of the Amendment Effective
Date and shall not be affected by any future amendment to, or termination of,
the Employment Agreement (unless any such amendment to the Employment Agreement
specifically states otherwise).
“Good Reason” has the meaning specified in the Agreement Regarding LINTA Awards
except that for purposes of Section 7.B of this Agreement “Good Reason” has the
meaning specified in the Employment Agreement.
“Grantee” has the meaning specified in the preamble to this Agreement.
“LINTA Option” means an Option to purchase one share of LINTA Stock.

--2-

--------------------------------------------------------------------------------




“LINTA Stock” has the meaning specified in Section 2 of this Agreement.
“Option” has the meaning specified in Section 2 of this Agreement.
“Option Shares” has the meaning specified in Section 4(a) of this Agreement.
“Plan” has the meaning specified in the recitals to this Agreement.
“Qualifying Subsidiary” has the meaning set forth in the Reorganization
Agreement.
“Reorganization Agreement” means the Reorganization Agreement dated as of August
30, 2011 between the Company and Splitco.
“Required Withholding Amount” has the meaning specified in Section 5 of this
Agreement.
“Separation” means the Grantee's “separation from service” from the Company, as
defined in Treasury Regulation Section 1.409A-1(h).
“Separation from Splitco” means the Grantee's “separation from service” from
Splitco, as defined in Treasury Regulation Section 1.409A-1(h).
“Splitco” means Liberty Media Corporation, a Delaware corporation formerly known
as Liberty CapStarz, Inc.
“Subsidiary” has the meaning set forth in the Reorganization Agreement.
“Term” has the meaning specified in Section 2 of this Agreement.
2.Grant of Options. Subject to the terms and conditions herein, pursuant to the
Plan, the Company granted to the Grantee as of the Effective Date options to
purchase from the Company, exercisable during the period commencing on the
Effective Date and expiring at Close of Business on the tenth anniversary of the
Effective Date (such period, the “Term”), subject to earlier termination as
provided in Section 7 below, at the Base Price, the number of shares of Liberty
Interactive Corporation Series A Liberty Interactive Common Stock (“LINTA
Stock”) set forth on the signature page to this Agreement. Each option granted
hereunder is a “Nonqualified Stock Option” and is hereinafter referred to as an
“Option.” The Base Price of each Option and the number of Options granted
hereunder are subject to adjustment pursuant to Section 11 below. No fractional
shares of LINTA Stock will be issuable upon exercise of an Option, and the
Grantee will receive, in lieu of any fractional share of LINTA Stock that the
Grantee otherwise would receive upon such exercise, cash equal to the fraction
representing such fractional share multiplied by the Fair Market Value of one
share of LINTA Stock as of the date on which such exercise is considered to
occur pursuant to Section 4 below.


3.Conditions of Exercise. Unless otherwise determined by the Committee in its
sole discretion (provided that such determination is not adverse to the
Grantee), the Options will be exercisable only in accordance with the conditions
stated in this Section 3.



--3-

--------------------------------------------------------------------------------




(a)Except as otherwise provided in Section 11.1(b) of the Plan, the Options may
be exercised only to the extent they have become exercisable in accordance with
the provisions of this Section 3(a). Except as otherwise provided in this
Agreement or the Agreement Regarding LINTA Awards, subject to the Grantee's
continued employment with any of Splitco, any other Qualifying Subsidiary or any
of their respective Subsidiaries, or the Company or its Affiliates (as defined
in the Agreement Regarding LINTA Awards), one-half of the number of LINTA
Options subject to this Agreement will become exercisable on each of December
17, 2013 and December 17, 2014. Notwithstanding the foregoing, (i) in the event
that any date on which Options would otherwise become exercisable is not a
Business Day, such Options will become exercisable on the Business Day next
following such date, and (ii) Options that have not theretofore become
exercisable will become exercisable (A) to the extent provided in the Agreement
Regarding LINTA Awards, upon the occurrence of a Change in Control, or (B) to
the extent provided in Section 4 of the Agreement Regarding LINTA Awards, on the
date of the Grantee's Separation. In addition, and notwithstanding anything
contained herein to the contrary, in the event that Grantee makes a valid
Vesting Continuation Election pursuant to Section 5 of the Agreement Regarding
LINTA Awards and such Section becomes applicable, any portion of the Option that
is outstanding and unvested as of the date of the Grantee's Separation shall
continue to vest in accordance with Section 5 of the Agreement Regarding LINTA
Awards.


(b)To the extent the Options become exercisable, any or all of such Options may
be exercised (at any time or from time to time, except as otherwise provided
herein) until expiration of the Term or earlier termination thereof as provided
herein.


(c)The Grantee acknowledges and agrees that the Committee, in its discretion and
as contemplated by Section 3.3 of the Plan, may adopt rules and regulations from
time to time after the date hereof with respect to the exercise of the Options
and that the exercise by the Grantee of Options will be subject to the further
condition that such exercise is made in accordance with all such rules and
regulations as the Committee may determine are applicable thereto.


4.Manner of Exercise. Options will be considered exercised (as to the number of
Options specified in the notice referred to in Section 4(a) below) on the latest
of (i) the date of exercise designated in the written notice referred to in
Section 4(a) below, (ii) if the date so designated is not a Business Day, the
first Business Day following such date or (iii) the earliest Business Day by
which the Company has received all of the following:


(a)Written notice, in such form as the Committee may require, containing such
representations and warranties as the Committee may reasonably require and
designating, among other things, the date of exercise and the number of shares
of LINTA Stock (“Option Shares”) to be purchased;


(b)Payment of the Base Price for each Option Share to be purchased in any (or a
combination) of the following forms: (A) cash, (B) check, (C) whole shares of
any class or series of the Company's common stock, or (D) the delivery, together
with a properly executed exercise notice, of irrevocable instructions to a
broker to deliver promptly to

--4-

--------------------------------------------------------------------------------




the Company the amount of sale or loan proceeds required to pay the Base Price
(and, if applicable the Required Withholding Amount, as described in Section 5
below); and


(c)Any other documentation that the Committee may reasonably require.


5.Mandatory Withholding for Taxes. The Grantee acknowledges and agrees that the
Company will deduct from the shares of LINTA Stock otherwise payable or
deliverable upon exercise of any Options that number of shares of LINTA Stock
(valued at the Fair Market Value of such LINTA Stock on the date of exercise)
that is equal to the amount of all federal, state and local taxes required to be
withheld by the Company or any Subsidiary of the Company upon such exercise, as
determined by the Company (the “Required Withholding Amount”), unless provisions
to pay such Required Withholding Amount have been made to the satisfaction of
the Company. If the Grantee elects to make payment of the Base Price by delivery
of irrevocable instructions to a broker to deliver promptly to the Company the
amount of sale or loan proceeds required to pay the Base Price, such
instructions may also include instructions to deliver the Required Withholding
Amount to the Company. In such case, the Company will notify the broker promptly
of the Company's determination of the Required Withholding Amount.


6.Payment or Delivery by the Company. As soon as practicable after receipt of
all items referred to in Section 4, and subject to the withholding referred to
in Section 5, the Company will (i) deliver or cause to be delivered to the
Grantee certificates issued in the Grantee's name for, or cause to be
transferred to a brokerage account through Depository Trust Company for the
benefit of the Grantee, the number of shares of LINTA Stock purchased by
exercise of Options, and (ii) deliver any cash payment to which the Grantee is
entitled in lieu of a fractional share of LINTA Stock as provided in Section 2
above. Any delivery of shares of LINTA Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee, or at the time the stock transfer agent initiates
transfer of shares to a brokerage account through Depository Trust Company for
the benefit of the Grantee, if applicable, and any cash payment will be deemed
effected when a check from the Company, payable to the Grantee and in the amount
equal to the amount of the cash payment, has been delivered personally to the
Grantee or deposited in the United States mail, addressed to the Grantee.


7.Termination of Options.


A.    This Section 7.A will apply unless and until the Grantee makes a valid
Vesting Continuation Election pursuant to the Agreement Regarding LINTA Awards
and Section 5 of such agreement becomes applicable. If this Section 7.A is then
applicable, the Options will terminate at the time specified below:
(a)If a Change in Control has not then occurred and the Grantee's Separation
occurs prior to the Close of Business on December 31, 2014 (i) on account of a
termination of the Grantee's employment for Cause or (ii) on account of a
termination of the Grantee's employment by the Grantee without Good Reason, all
Options that are not exercisable as of the Close of Business on the date of
Separation will terminate at that time and all



--5-

--------------------------------------------------------------------------------




Options that are exercisable as of the Close of Business on the date of
Separation will terminate at the Close of Business on the first Business Day
following the expiration of the 90-day period that began on the date of the
Grantee's Separation.


(b)If (i) the Grantee's Separation does not occur prior to the Close of Business
on December 31, 2014, (ii) a Change in Control occurs prior to the Grantee's
Separation, or (iii) a Change in Control has not then occurred and the Grantee's
Separation occurs (A) on account of a termination of the Grantee's employment
without Cause, (B) on account of a termination of the Grantee's employment by
the Grantee for Good Reason, or (C) by reason of the death or Disability of the
Grantee, the Options will terminate at the expiration of the Term.


In any event in which Options remain exercisable for a period of time following
the date of the Grantee's Separation as provided above, the Options may be
exercised during such period of time only to the extent the same were
exercisable as provided in Section 3 above on such date of Separation.
Notwithstanding any period of time referenced in this Section 7.A or any other
provision of this Agreement or any other agreement that may be construed to the
contrary, the Options will in any event terminate not later than upon the
expiration of the Term.
B.    This Section 7.B. will apply if the Grantee makes a valid Vesting
Continuation Election pursuant to the Agreement Regarding LINTA Awards and
Section 5 of such agreement becomes applicable. If this Section 7.B is then
applicable, the Options will terminate at the time specified below:
(a)If a Change in Control has not then occurred and the Grantee's Separation
from Splitco occurs prior to the Close of Business on December 31, 2014 (i) on
account of a termination of the Grantee's employment with Splitco for Cause or
(ii) on account of a termination of the Grantee's employment with Splitco by the
Grantee without Good Reason, all Options that are not exercisable as of the
Close of Business on the date of Grantee's Separation from Splitco will
terminate at that time and all Options that are exercisable as of the Close of
Business on the date of the Grantee's Separation from Splitco will terminate at
the Close of Business on the first Business Day following the expiration of the
90-day period that began on the date of the Grantee's Separation from Splitco.


(b)If (i) the Grantee's Separation from Splitco does not occur prior to the
Close of Business on December 31, 2014, (ii) a Change in Control occurs prior to
the Grantee's Separation from Splitco, or (iii) a Change in Control has not then
occurred and the Grantee's Separation from Splitco occurs (A) on account of a
termination of the Grantee's employment with Splitco without Cause, (B) on
account of a termination of the Grantee's employment with Splitco by the Grantee
for Good Reason, or (C) by reason of the death or Disability of the Grantee, the
Options will terminate at the expiration of the Term.


In any event in which Options remain exercisable for a period of time following
the date of the Grantee's Separation from Splitco as provided above, the Options
may be exercised during such period of time only to the extent the same were
exercisable as provided in Section

--6-

--------------------------------------------------------------------------------




3 above (or as provided in Section 5 of the Agreement Regarding LINTA Awards) on
such date of Separation from Splitco. Notwithstanding any period of time
referenced in this Section 7.B or any other provision of this Agreement or any
other agreement that may be construed to the contrary, the Options will in any
event terminate not later than upon the expiration of the Term.
8.Nontransferability. During the Grantee's lifetime, the Options are not
transferable (voluntarily or involuntarily) other than pursuant to a Domestic
Relations Order and, except as otherwise required pursuant to a Domestic
Relations Order, are exercisable only by the Grantee or the Grantee's court
appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the Options will pass upon the Grantee's death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Committee on the form annexed hereto as
Exhibit B or such other form as may be prescribed by the Committee, provided
that no such designation will be effective unless so filed prior to the death of
the Grantee. If no such designation is made or if the designated beneficiary
does not survive the Grantee's death, the Options will pass by will or the laws
of descent and distribution. Following the Grantee's death, the Options, if
otherwise exercisable, may be exercised by the person to whom such Option or
right passes according to the foregoing and such person will be deemed the
Grantee for purposes of any applicable provisions of this Agreement.


9.Forfeiture for Misconduct and Repayment of Certain Amounts. If (i) a material
restatement of any financial statement of the Company (including any
consolidated financial statement of the Company and its consolidated
subsidiaries) is required and (ii) in the reasonable judgment of the Committee,
(A) such restatement is due to material noncompliance with any financial
reporting requirement under applicable securities laws and (B) such
noncompliance is a result of misconduct on the part of the Grantee, the Grantee
will repay to the Company Forfeitable Benefits received by the Grantee during
the Misstatement Period in such amount as the Committee may reasonably
determine, taking into account, in addition to any other factors deemed relevant
by the Committee, the extent to which the market value of LINTA Stock during the
Misstatement Period was affected by the error(s) giving rise to the need for
such restatement. “Forfeitable Benefits” means (i) any and all cash and/or
shares of LINTA Stock received by the Grantee (A) upon the exercise during the
Misstatement Period of any SARs held by the Grantee or (B) upon the payment
during the Misstatement Period of any Cash Award or Performance Award held by
the Grantee, the value of which is determined in whole or in part with reference
to the value of LINTA Stock, and (ii) any proceeds received by the Grantee from
the sale, exchange, transfer or other disposition during the Misstatement Period
of any shares of LINTA Stock received by the Grantee upon the exercise, vesting
or payment during the Misstatement Period of any Award held by the Grantee. By
way of clarification, “Forfeitable Benefits” will not include any shares of
LINTA Stock received upon exercise of any Options during the Misstatement Period
that are not sold, exchanged, transferred or otherwise disposed of during the
Misstatement Period. “Misstatement Period” means the 12-month period beginning
on the date of the first public issuance or the filing with the Securities and
Exchange Commission, whichever occurs earlier, of the financial statement
requiring restatement.


10.No Stockholder Rights. Prior to the exercise of Options in accordance with
the terms and conditions set forth in this Agreement, the Grantee will not be
deemed for any purpose to be, or to have any of the rights of, a stockholder of
the Company with respect to

--7-

--------------------------------------------------------------------------------




any shares of LINTA Stock underlying the Options, nor will the existence of this
Agreement affect in any way the right or power of the Company or any stockholder
of the Company to accomplish any corporate act, including, without limitation,
the acts referred to in Section 11.16 of the Plan.


11.Adjustments. If the outstanding shares of LINTA Stock are subdivided into a
greater number of shares (by stock dividend, stock split, reclassification or
otherwise) or are combined into a smaller number of shares (by reverse stock
split, reclassification or otherwise), or if the Committee determines that any
stock dividend, extraordinary cash dividend, reclassification, recapitalization,
reorganization, split-up, spin-off, combination, exchange of shares, warrants or
rights offering to purchase any shares of LINTA Stock or other similar corporate
event (including mergers or consolidations other than those which constitute
Approved Transactions, which shall be governed by Section 11.1(b) of the Plan)
affects shares of LINTA Stock such that an adjustment is required to preserve
the benefits or potential benefits intended to be made available under this
Agreement, then the Options will be subject to adjustment (including, without
limitation, as to the number of Options and the Base Price per share of such
Options) in such manner as the Committee, in its sole discretion, deems
equitable and appropriate in connection with the occurrence of any of the events
described in this Section 11 following the Amendment Effective Date.


12.Restrictions Imposed by Law. Without limiting the generality of Section 11.8
of the Plan, the Grantee will not exercise the Options, and the Company will not
be obligated to make any cash payment or issue or cause to be issued any shares
of LINTA Stock if counsel to the Company determines that such exercise, payment
or issuance would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any securities exchange or association upon which shares of LINTA Stock
are listed or quoted. The Company will in no event be obligated to take any
affirmative action in order to cause the exercise of the Options or the
resulting payment of cash or issuance of shares of LINTA Stock to comply with
any such law, rule, regulation or agreement.


13.Notice. Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Agreement will be in writing and will be delivered personally or sent by United
States first class mail, postage prepaid and addressed as follows:


Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel


Any notice or other communication to the Grantee with respect to this Agreement
will be in writing and will be delivered personally, or will be sent by United
States first class mail, postage prepaid, to the Grantee's address as listed in
the records of the Company on the date of this Agreement, unless the Company has
received written notification from the Grantee of a change of address.

--8-

--------------------------------------------------------------------------------




14.Amendment. Notwithstanding any other provision hereof, this Agreement may be
amended from time to time as approved by the Committee as contemplated in
Section 11.7(b) of the Plan. Without limiting the generality of the foregoing,
without the consent of the Grantee,


(a)this Agreement may be amended from time to time as approved by the Committee
(i) to cure any ambiguity or to correct or supplement any provision herein which
may be defective or inconsistent with any other provision herein, or (ii) to add
to the covenants and agreements of the Company for the benefit of the Grantee or
surrender any right or power reserved to or conferred upon the Company in this
Agreement, subject to any required approval of the Company's stockholders and,
provided, in each case, that such changes or corrections will not adversely
affect the rights of the Grantee with respect to the Award evidenced hereby, or
(iii) to make such other changes as the Company, upon advice of counsel,
determines are necessary because of the adoption or promulgation of, or change
in or of the interpretation of, any law or governmental rule or regulation,
including any applicable federal or state securities laws; and


(b)subject to any required action by the Board or the stockholders of the
Company, the Options granted under this Agreement may be canceled by the Company
and a new Award made in substitution therefor, provided, that the Award so
substituted will satisfy all of the requirements of the Plan as of the date such
new Award is made and no such action will adversely affect any Options.


15.Grantee Employment. Nothing contained in this Agreement, and no action of the
Company or the Committee with respect hereto, will confer or be construed to
confer on the Grantee any right to continue in the employ of the Company or
interfere in any way with the right of the Company to terminate the Grantee's
employment at any time, with or without cause, subject to the provisions of the
Agreement Regarding LINTA Awards.


16.Nonalienation of Benefits. Except as provided in Section 8 of this Agreement,
(i) no right or benefit under this Agreement will be subject to anticipation,
alienation, sale, assignment, hypothecation, pledge, exchange, transfer,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
hypothecate, pledge, exchange, transfer, encumber or charge the same will be
void, and (ii) no right or benefit hereunder will in any manner be liable for or
subject to the debts, contracts, liabilities or torts of the Grantee or other
person entitled to such benefits.


17.Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of Colorado. Each party
irrevocably submits to the general jurisdiction of the state and federal courts
located in the State of Colorado in any action to interpret or enforce this
Agreement and irrevocably waives any objection to jurisdiction that such party
may have based on inconvenience of forum.


18.Construction. References in this Agreement to “this Agreement” and the words
“herein,” “hereof,” “hereunder” and similar terms include all Exhibits and
Schedules appended hereto. The word “include” and all variations thereof are
used in an illustrative sense and not in a limiting sense. All decisions of the
Committee upon questions regarding this

--9-

--------------------------------------------------------------------------------




Agreement will be conclusive. Unless otherwise expressly stated herein, in the
event of any inconsistency between the terms of the Plan and this Agreement, the
terms of the Plan will control. The headings of the sections of this Agreement
have been included for convenience of reference only, are not to be considered a
part hereof and will in no way modify or restrict any of the terms or provisions
hereof.
19.Duplicate Originals. The Company and the Grantee may sign any number of
copies of this Agreement. Each signed copy will be an original, but all of them
together represent the same agreement.


20.Rules by Committee. The rights of the Grantee and the obligations of the
Company hereunder will be subject to such reasonable rules and regulations as
the Committee may adopt from time to time.


21.Entire Agreement. This Agreement, together with the applicable provisions of
the Agreement Regarding LINTA Awards, is in satisfaction of and in lieu of all
prior discussions and agreements, oral or written, between the Company and the
Grantee regarding the subject matter hereof. The Grantee and the Company hereby
declare and represent that no promise or agreement not expressed herein or in
the Agreement Regarding LINTA Awards has been made and that this Agreement,
together with the Agreement Regarding LINTA Awards, contains the entire
agreement between the parties hereto with respect to the Award and replaces and
makes null and void any prior agreements between the Grantee and the Company
regarding the Award. This Agreement will be binding upon and inure to the
benefit of the parties and their respective heirs, successors and assigns.


22.Grantee Acceptance. The Grantee will signify acceptance of the terms and
conditions of this Agreement by signing in the space provided at the end hereof
and returning a signed copy to the Company.


23.Code Section 409A Compliance. To the extent that the provisions of Section
409A of the Code or any Treasury regulations promulgated thereunder are
applicable to any Option, the parties intend that this Agreement will meet the
requirements of such Code section and regulations and that the provisions hereof
will be interpreted in a manner that is consistent with such intent. The Grantee
will cooperate with the Company in taking such actions as the Company may
reasonably request to assure that this Agreement will meet the requirements of
Section 409A of the Code and any Treasury regulations promulgated thereunder and
to limit the amount of any additional payments required by Section 10(g) of the
Agreement Regarding LINTA Awards to be made to the Grantee.


[Signature page follows.]



--10-

--------------------------------------------------------------------------------






Signature Page to Amended and Restated Non-Qualified Stock Option Agreement
(2000 Incentive Plan) dated effective as of September 23, 2011, between Liberty
Interactive Corporation and Gregory B. Maffei.




LIBERTY INTERACTIVE CORPORATION




By:                     
Name:                     
Title:                     


Date: April __, 2012




GRANTEE:




                        
Gregory B. Maffei
Address:                     
                        
SSN:                    


Date: April __, 2012




Number of Options Granted:


LINTA Options
5,587,000
 





















        


























BUS_RE\4092202.4



--------------------------------------------------------------------------------




Exhibit A
to
Amended and Restated Non-Qualified Stock Option Agreement (2000 Incentive Plan)
dated effective as of September 23, 2011 between Liberty Interactive Corporation
and Grantee






[Copy of Liberty Interactive Corporation (f/k/a Liberty Media Corporation) 2000
Incentive Plan (As Amended and Restated Effective February 22, 2007)]












































































































BUS_RE\4092202.4



--------------------------------------------------------------------------------




Exhibit B
to
Amended and Restated Non-Qualified Stock Option Agreement
(2000 Incentive Plan) dated effective as of September 23, 2011 between Liberty
Interactive Corporation and Grantee


Designation of Beneficiary


I, ___________________________________________ (the “Grantee”), hereby declare


that upon my death                              (the “Beneficiary”) of
Name


,
Street Address            City        State            Zip Code


who is my                                 , will be entitled to the
Relationship to Grantee


Options and all other rights accorded the Grantee by the above‑referenced grant
agreement (the “Agreement”).


It is understood that this Designation of Beneficiary is made pursuant to the
Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee's death. If any such condition is not
satisfied, such rights will devolve according to the Grantee's will or the laws
of descent and distribution.
It is further understood that all prior designations of beneficiary under the
Agreement are hereby revoked and that this Designation of Beneficiary may only
be revoked in writing, signed by the Grantee, and filed with the Company prior
to the Grantee's death.


                                                    
Date                            Grantee


Please return this form to:


Liberty Interactive Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: Carla Williams






















BUS_RE\4092202.4

